      Case 6:18-cv-00055-ADA Document 93-1 Filed 07/29/20 Page 1 of 13




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              WACO DIVISON

                                         §
RETROLED COMPONENTS, LLC,                §
     Plaintiff / Counterclaim-Defendant, §
                                         §
v.                                       §    Civil Case No.: 6:18-cv-55-ADA
                                         §
PRINCIPAL LIGHTING GROUP, LLC,           §
     Defendant / Counterclaim-Plaintiff, §
                                         §      JURY TRIAL DEMANDED
v.                                       §
                                         §
PRINCIPAL LIGHTING GROUP, LLC,           §
     Third Party Plaintiff / Third Party §
     Counterclaim-Defendant,             §
                                         §
v.                                       §
                                         §
REECE SUPPLY COMPANY OF DALLAS, §
     Third Party Defendant / Third Party §
     Counterclaim-Plaintiff.             §
                                         §

RETROLED COMPONENTS, LLC AND REECE SUPPLY COMPANY OF DALLAS’S
                  REPLY IN SUPPORT OF THEIR
         MOTION TO EXCLUDE THE OPINION TESTIMONY OF
    MR. MICHAEL GERSHOWITZ AND MS. CANDICE K. Q. CORNELIUS
        Case 6:18-cv-00055-ADA Document 93-1 Filed 07/29/20 Page 2 of 13




       Declaratory Judgment Plaintiff/Counter-Defendant RetroLED Components, LLC

(“RetroLED”) and Third-Party Defendant/Third-Party Counter-Plaintiff Reece Supply Company

of Dallas (“Reece”) respectfully submit this Reply in Support of their Motion to Exclude the

Opinion Testimony of Mr. Michael Gershowitz and Ms. Candice K. Q. Cornelius (“Daubert

Motion”), (Dkt. No. 74-1), and would show the Court as follows:

               I.      Introduction

       For the reasons discussed below, PLG’s Response in Opposition to RetroLED and Reece’s

Daubert Motion is full of vitriol and outrage but does nothing to refute the motion itself.

                       A.      PLG continues to mis-understand the Court’s claim
                               construction and its obligations thereunder.

       Although PLG continues to maintain that RetroLED and Reece fail to understand the claim

construction process, (see generally Dkt. No. 90, Resp., at 3), it does nothing to actually rebut the

caselaw cited by RetroLED and Reece through this Dispositive and Daubert Motion process. In

its response, PLG cites to Canrig Drilling Tech. Ltd. v. Trinidad Drilling L.P., No. CV H-15-0656,

2016 WL 7188657, at *6 (S.D. Tex. Dec. 12, 2016). (Dkt. No. 90, Resp., at 4.) Canrig, to the

extent it is applicable, stands for the unremarkable proposition that an expert is not allowed to offer

his opinion as to “proper claim construction.” Canrig, 2016 WL 7188657, at *6 (“[The expert]

will not be permitted to present to the jury any opinions regarding proper claim construction.”).

All that RetroLED and Reece seek from Mr. Gershowitz is that he provide his understanding of

how a person of ordinary skill in the art would understand the terms at the of the invention. 1 See



1
  To the extent that PLG continues to take issue with the term “define,” it is unclear what would
satisfy them. Define can and should be understood as a colloquial shorthand for “provide your
understanding of what one of ordinary skill in the art would understand a term to mean at the time
of the invention.” So, when RetroLED and Reece inquire as to Mr. Gershowitz’s definition of a
term, they are seeking his “understanding of what one of ordinary skill in the art would understand
a term to mean at the time of the invention.”
                                                  1
        Case 6:18-cv-00055-ADA Document 93-1 Filed 07/29/20 Page 3 of 13




TQ Delta, LLC v. ADTRAN, Inc., No. CV 14-954-RGA, 2019 WL 5626638, at *1 (D. Del. Oct.

31, 2019) (“When a court does not construe a term or orders that the ordinary meaning applies,

expert testimony on the understanding of a skilled artisan is appropriate to assist the jury.”); see

also Gree, Inc. v. Supercell Oy, No. 2:19-cv-000071 JRG-RSP, 2020 WL 3893697, at *2 (E.D.

Tex. July 9, 2020) (rejecting motion to strike because expert was “giving an opinion as to what a

POSITA would consider the plain meaning” and this “does not amount to claim construction, and

is properly presentable to the jury”). PLG has provided no authority in opposition to this

proposition.

                       B.       Mr. Gershowitz’s testimony remains ipse dixit.

       What RetroLED and Reece seek from Mr. Gershowitz is what the law requires: that an

expert explain his reasoning for his opinion. See Fed. R. Civ. P. 26(a)(2)(B)(i) (requiring, inter

alia, that expert provide “a complete statement of all opinions the witness will express and the

basis and reasons for them”).

       PLG dedicates five pages of its Response providing excerpts from Mr. Gershowitz’s

reports and correlating them with the claim terms that this Court has construed to have their “plain

and ordinary meaning to one of ordinary skill in the art.” (See generally Dkt. No. 90, Resp., at 6-

10.) PLG, like its expert, misses the point.

       The reasoning behind Mr. Gershowitz’s opinions must be more than just pointing at an

item and saying that “this is an elongate support member” or “this is something that a person of

ordinary skill in the art would consider an elongate support member.” See United States v. Noel,

581 F.3d 490 (7th Cir. 2009) (rejecting expert testimony “[s]he, in essence, told the jury nothing

more than, ‘I am familiar with the definition of child pornography, and this meets that definition

because I said so.’”); cf. Miller v. United Parcel Serv., Inc., No. C 03-2405 PJH, 2004 WL

1771571, at *16 (N.D. Cal. Aug. 6, 2004) (finding expert testimony unreliable under Daubert
                                                 2
        Case 6:18-cv-00055-ADA Document 93-1 Filed 07/29/20 Page 4 of 13




where expert merely stated the defendant’s actions were “inconsistent with recognized

management practices” but did not point to any source for the “‘practices,’ but rather simply asserts

that they exist”), aff’d, 196 F. App’x 489 (9th Cir. 2006).

       In other words, Mr. Gershowitz must point to something more than an arcane and

undefined well of knowledge to provide the reasoning for his opinion. He has not done so. His

testimony should be excluded.

                       C.      Mr. Gershowitz’s opinions contradict the Court’s claim
                               construction, import limitations and vary depending on
                               whether he is considering infringement or invalidity.

       In arguing that Mr. Gershowitz is not importing limitations to the “plain and ordinary

meaning” of the terms, PLG claims, in part, that Mr. Gershowitz’s is merely analyzing

obviousness. (See Dkt. No. 90, Resp., at 12.) This is disingenuous at best.

       In order to overcome the disclosures of certain prior art references, Mr. Gershowitz

discovers (presumably from the arcane and undefined well of knowledge that he has) certain

limitations that are not in the ’835 patent. As noted in the Daubert Motion, Mr. Gershowitz points

to three limitations: 1) the elongate support member must be rigid enough to span 120 inches, (Dkt.

No. 74-25, Ex. V, Gershowitz Tr., at 96:10-97:12; see also Dkt. No. 74-24, Ex. U, Gershowitz

Rebuttal Report, at ¶ 124); 2) a requirement for cost effectiveness contending that a circuit board

would be too cost prohibitive to serve as an elongate support member, (Dkt. No. 74-25, Ex. V,

Gershowitz Tr., at 108:20-110:11; see also Dkt. No. 74-24, Ex. U, Gershowitz Rebuttal Report, at

¶ 124); and 3) a requirement that any elongate support member must act alone in supporting the

“electric lamp units.” (Dkt. No. 74-24, Ex. V, Gershowitz Tr., at 121:11-24; see also Dkt. No. 74-

24, Ex. U, Gershowitz Rebuttal Report, at ¶ 197.)




                                                 3
        Case 6:18-cv-00055-ADA Document 93-1 Filed 07/29/20 Page 5 of 13




       In raising this issue, PLG states that

               claim 1 of the ’835 Patent requires that the recited elongate support
               member and end caps be positioned between two mounts opposite
               each other along a sign frame (i.e., the elongate support member
               must extend the side-to-side length of the sign) – and so it is
               unreasonable for Retro/Reece to argue that PLG is reading in some
               extraneous “commercial purposes” length requirement into the
               claims.

(Dkt. No. 90, Resp., at 11.)

       PLG, however, studiously avoids stating Mr. Gershowitz’s actual opinion: “a printed

circuit board would have insufficient rigidity to span the length of the interior of a commercial

sign (which are normally at least ~2-10 feet long) while also bearing the weight of numerous

LED arrays and wiring.” (Dkt. No. 74-24, Ex. U, Gershowitz Rebuttal Report, at ¶ 123 (emphasis

added).) PLG avoided this language because it makes clear that Mr. Gershowitz is not just talking

about any “’commercial purposes’ length requirement” but one that specifically can run to 120

inches, or 10 feet. PLG’s argument is without merit.

       The Court should find that Mr. Gershowitz has been improperly importing limitations when

it suits PLG’s case and should strike his opinion testimony. 2

                       D.      Mr. Gershowitz should be precluded from relying on
                               documents not produced during discovery.

       Mr. Gershowitz relied on a number of documents that were not produced during fact

discovery. (See Dkt. No. 74-3, July 7, 2020 Bustamante Decl., at ¶¶ 81-84.)

       PLG’s argument regarding who brought up safety first is not only irrelevant but redolent

of a kindergarten fight—“he started it.” The Court should ignore it.



2
 Of course, this tactic of using an elastic understanding of the claim terms is only available because
Mr. Gershowitz did not define the claim term (or, to satisfy PLG, state his understanding of what
one of ordinary skill in the art would understand the claim term to be at the time of the invention)
at the outset.
                                                  4
        Case 6:18-cv-00055-ADA Document 93-1 Filed 07/29/20 Page 6 of 13




        RetroLED and Reece only seek to preclude Mr. Gershowitz’s reliance on documents that

they believe were in PLG’s custody, care and control during fact discovery but withheld. This

makes the case cited by PLG inapposite. (Dkt. No. 90, Resp., at 13, n.10 (citing Lyondell Chem.

Co. v. Albemarle Corp., No. CIV. A. 1:01-CV-890, 2007 WL 5517453, at *3 (E.D. Tex. Feb. 28,

2007)). Lyondell dealt with an expert relying on Material Safety Data Sheets. Lyondell, 2007 WL

5517453, at *3. Material Safety Data Sheets are informational sheets provided by the United States

Department of Labor through the Occupational Safety and Health Administration. See

https://www.osha.gov/Publications/OSHA3514.html (discussing Material Safety Data Sheets) (last

accessed July 28, 2020). Unlike the Material Safety Data Sheets in Lyondell or the various third

party material relied on by both Mr. Gershowitz and Mr. Wood, the production at PLG 4871-4885

was in the custody, care or control of PLG. When PLG chose not to produce these documents

during fact discovery, it forfeited its right to rely on these documents during this litigation. See

Fed. R. Civ. P. 37(c) (“If a party fails to provide information or identify a witness as required by

Rule 26(a) or (e), the party is not allowed to use that information or witness to supply evidence on

a motion, at a hearing, or at a trial, unless the failure was substantially justified or is harmless.”)

        For this reason, the Court should grant RetroLED and Reece’s motion to exclude the

testimony of Mr. Gershowitz on this basis.

                        E.      Mr. Gershowitz should be precluded from testifying regarding
                                the prosecution and issuance of the ’005 Patent.

        There is little to no relevance of any testimony regarding United States Patent

No. 10,222,005 (the “’005 patent”) that was issued to Sidney Norton and Curtis Roys, the

principals of RetroLED, on March 5, 2019 and titled “Method and assembly for replacing

fluorescent lights.” See Fed. R. Evid. 402. Further, to the extent that any testimony regarding the




                                                   5
        Case 6:18-cv-00055-ADA Document 93-1 Filed 07/29/20 Page 7 of 13




’005 patent is relevant, 3 any relevance is outweighed by the risk of confusing the issues or

misleading the jury. See Fed. R. Evid. 403.

                       F.      The Court should preclude the expert opinion of Ms. Cornelius
                               because her opinion depends on information not produced in
                               fact discovery.

       PLG goes to great lengths to dispute RetroLED and Reece’s contention that the information

relied on by Ms. Cornelius in her expert report was made available during fact discovery. For

example, in response to RetroLED and Reece’s claim that this discovery was not produced, PLG

resolutely and with outrage avers: That accusation is false. (Dkt. No. 90, Resp., at 16 (emphasis

in original).) PLG then proceeds to outline how the information was produced during fact

discovery. There is one problem, however. PLG does not actually cite or present the documents it

contends were produced during discovery. (See generally Dkt. No. 90, Resp., at 16-18.)

       In light of PLG’s contention that RetroLED and Reece’s counsel has lied, counsel returned

to the documents produced in fact discovery and performed an additional review. (See July 28,

2020 Bustamante Decl., at ¶¶ 17-29.) Again, this would have been easier had PLG provided Bates

references for the documents that were purportedly produced during fact discovery.

       In that review, counsel for RetroLED and Reece found that—by expanding the scope of

the search for documents that could plausibly qualify as “financial documents”—there were a

grand total of 13 pages that qualify as “financial documents.” (Id.) Removing duplicative

documents and documents that were not responsive to document requests related to financial

information, there were four pages of documents. (Id.) Removing two charts, there were two pages

of documents (that reputedly were the source of the charts). (Id.) These two pages of documents


3
  PLG and Mr. Gershowitz’s desire to rely on the ’005 patent simply highlights the problems with
their approach to the claim terms of the ’835 patent. After all, if the ’005 patent is relevant and
before the jury, will the Court be required to construe the claims of that patent as well? After all,
it would be “against the law” for Mr. Gershowitz to do so. (Dkt. No. 90, Resp., at 12.)
                                                 6
        Case 6:18-cv-00055-ADA Document 93-1 Filed 07/29/20 Page 8 of 13




were produced the day before the close of fact discovery and after the deposition of Dr. Vincent,

PLG’s corporate representative on financial matters. (Compare July 28, 2020 Bustamante Decl. at

¶ 29 with Dkt. No. 59 (setting fact discovery cutoff for March 6, 2020) with Dkt. No. 74-13, Ex.

J, Dr. J. Bryan Vincent Tr., at 1 (noting deposition date of March 3, 2020).)

       Yet, somehow, PLG contends that the hundreds of pages of financial information relied

upon by Ms. Cornelius were produced. 4 (See generally Dkt. No. 74-10, Ex. G, Cornelius Report,

at App’x A & Exs.)

       Someone has made a false statement here but it is not counsel for RetroLED and Reece.

       In light of PLG’s failure to produce—during fact discovery—the information that Ms.

Cornelius relied upon in her report, 5 Ms. Cornelius should be excluded from testifying regarding

information that was not produced.

                       G.      Ms. Cornelius is not allowed to rely on hearsay-on-hearsay.

       PLG appears to have missed the point of this issue. RetroLED and Reece’s complaint is

not that Ms. Cornelius relied on the personal knowledge of Dr. Vincent—or anyone else. The issue



4
  This argument is representative of many of PLG’s arguments: find a small, inconsequential issue
and expand it to misconstrue the original statement. For example, RetroLED and Reece state: “Ms.
Cornelius necessarily had to—and did rely on—financial information obtained by Ms. Cornelius
from PLG.” (Dkt. No. 74-1, Mot. at 17 (citing to specific paragraphs of the Cornelius Report that,
in turn, cite to specific exhibits).) PLG responds: “PLG produced in fact discovery the sales and
profit information Retro/Reece asked for in their discovery requests – i.e., sales/profits information
on PLG’s Stik™ products from 2016 onward (from the issuance of the ’835 Patent) as well as
product-specific quarterly reports demonstrating units and revenue sold during the damages
period.” (Dkt. No. 90, Resp., at 16.) Thus making it appear—without explicitly stating—that PLG
had produced the documents complained of—despite the fact that, at best, PLG produced four
pages of relevant, responsive financial information during fact discovery. There is a pattern of such
distortion throughout the briefing for the Daubert motions and the summary judgment Motions.
5
  PLG appears to contend that RetroLED and Reece have either waived this claim or acquiesced
to it because Mr. Jordan did not raise this issue in his report. (Dkt. No. 90, Resp., at 16.) This is a
red herring. Mr. Jordan was under no obligation to raise every issue in Ms. Cornelius’s report. Nor
would Mr. Jordan be the best—or even an appropriate—person to address PLG’s procedural
failures; the Court is.
                                                  7
       Case 6:18-cv-00055-ADA Document 93-1 Filed 07/29/20 Page 9 of 13




is that Ms. Cornelius—in the cited paragraphs—has relied on improper opinion testimony or

hearsay-on-hearsay. (See Dkt. No. 74-1, Mot. at 18-19; see also Dkt. No. 74-3, July 7, 2020

Bustamante Decl. at ¶¶ 68-76.) Ms. Cornelius can rely on hearsay but cannot rely on hearsay-on-

hearsay unless each link is qualified by an exception. Fed. R. Evid. 805. PLG makes no showing

that this is the case and Ms. Cornelius’s testimony should be excluded on this basis.

                      H.      Ms. Cornelius should not be permitted to rely on flawed
                              opinions of Mr. Gershowitz.

       For all the reasons that Mr. Gershowitz’s opinion testimony is unreliable as discussed infra

and in the Motion, Ms. Cornelius should not be permitted to rely on that evidence.

                      I.      Like the proposed testimony of Mr. Gershowitz, Ms.
                              Cornelius’s lost profits testimony is based on little more than a
                              naked statement of because I said so.

       Like the testimony of Mr. Gershowitz, Ms. Cornelius’s testimony is ipse dixit.

       PLG relies on an unpublished slip opinion from the District of Minnesota to attempt to

rebut this position. 6 (Dkt. No. 90, Resp., at 21-22, n.18.) PLG’s reliance is misplaced and—

importantly—PLG has cropped and selectively quoted from the 3M Opinion.

       PLG appears to cite to the 3M opinion for the proposition that Ms. Cornelius’s market

definition is appropriate. 7 (Id.) RetroLED and Reece’s complaint, however, is not that Ms.

Cornelius’s definition of the market is incorrect (though it may be). RetroLED and Reece’s

complaint is that Ms. Cornelius did not define the market. In the 3M Opinion, the court—and the

expert—explicitly define the market in that case: “the disposable paint cup market, [which is a

segment of] the paint spraying and mixing market.” (Ex. H, 3M Opinion, at 21.) Here, Ms.


6
  PLG cites to 3M Innovative Prop. Co. et al v. Louis M. Gerson Co., Inc., Civil No. 08-4960
(JRT/FLN), Dkt. No. 135 at p. 27 (D. Minn. Mar. 31, 2011) (“3M Opinion”)).
7
  Notably, but perhaps not surprisingly, PLG does not attach the actual slip opinion as an exhibit
to its Response. For the Court’s convenience, RetroLED and Reece attach the 3M Opinion to this
Reply as Exhibit H.
                                                8
       Case 6:18-cv-00055-ADA Document 93-1 Filed 07/29/20 Page 10 of 13




Cornelius repeatedly refused to define the market that she used to determine lost profits. (See Dkt

No. 74-3, July 7, 2020 Bustamante Decl. at ¶ 61-63.)

       Additionally, even the Court in the 3M was skeptical of the expert’s reliance on the

testimony of the parties and only allowed the testimony, inter alia, in light of the expert’s “prior

experience analyzing and testifying about patent markets.” (Ex. H, 3M Opinion, at 22.) In fact, the

Court noted that the expert’s “report may be lacking in clearly defined ‘sound economic

principles,’ . . . . 8” (Id. (emphasis added).) For these reasons, the 3M Opinion is not persuasive

and should not be followed by the Court.

       Further, as discussed in the Motion, Ms. Cornelius relies on anecdotal evidence to reach

the conclusion that PLG is entitled to lost profits for 100% of the sales—despite the fact that the

only hard data demonstrates a much smaller overlap of sales as between the parties. (Dkt. No. 74-

1, Mot., at 22-23.) This, simply put, is unsupportable and demonstrates that Ms. Cornelius has not

used sound economic principles in her analysis of lost profits in this case. See Grain Processing

Corp. v. Am. Maize-Prod. Co., 185 F.3d 1341, 1350 (Fed. Cir. 1999) (requiring “sound economic

proof of the nature of the market and likely outcomes with infringement factored out of the

economic picture”); see also Good Tech. Corp. v. MobileIron, Inc., No. 5:12-CV-05826-PSG,

2015 WL 3882608, at *7 (N.D. Cal. June 23, 2015) (examining Panduit factor 1 and finding that

“[if the expert] had investigated what portion of [defendant’s] customers may have ultimately

purchased [plaintiff’s product] in such a scenario and based his lost profits analysis on those

numbers, this might be a different story. But on this record there is simply no factual or logical

basis for allowing lost profits calculations on [Defendant’s] entire market share.”).




8
 This language is found in the middle of the quote relied upon by PLG. (See July 28, 2020
Bustamante Decl., at ¶ 31-36.) Yet, PLG omitted this critical language. (Id.)
                                                 9
       Case 6:18-cv-00055-ADA Document 93-1 Filed 07/29/20 Page 11 of 13




        For these reasons and those set forth in the Daubert Motion, the Court should exclude the

opinion testimony of Ms. Cornelius as to lost profits.

                II.     PLG’s falsely states that RetroLED and Reece have admitted to
                        infringement.

        Without citation, PLG states, “Retro/Reece have admitted direct and induced infringement.

. . .” (Dkt. No. 90, Resp., at 2.) RetroLED and Reece have done no such thing: RetroLED and

Reece have each denied infringement in their respective answers. 9 Once this occurs, the burden is

on PLG to prove infringement and does not shift. 10 See Imhaeuser v. Buerk, 101 U.S. 647, 662

(1879) (“[T]he burden to prove infringement never shifts if the charge is denied in the plea or

answer.”). The Court should not and cannot accept that RetroLED and Reece have admitted

infringement as PLG contends.

                III.    Conclusion

        For all the above reasons, RetroLED and Reece respectfully request that the Court grant,

on all grounds requested, their Daubert Motion.




9
  (See Dkt. No. 28 at ¶ 11 (“RetroLED denies that it infringes any valid claim of the ’835 Patent.”),
¶ 13 (“RetroLED denies that it has infringed any valid claim of the ’835 Patent under 35 U.S.C.
§ 271(b), whether literally or under the doctrine of equivalents.”) & ¶ 14 (“RetroLED denies that
it has infringed any claim of the ’835 Patent under 35 U.S.C. § 271(c).”); see also Dkt. No. 51 at
¶ 15 (denying all allegations in paragraph 15, including a general allegation of infringement), 16
(“Reece denies that it is infringing any valid claim of the ’835 Patent under 35 U.S.C. § 271(a) and
denies that the Rigid end caps provided by RetroLED infringe any valid claim of the ’835 Patent.”)
& ¶ 19 (“Reece denies that it has infringed any valid claim of the ’835 Patent under 35 U.S.C.
§271(b), whether literally or under the doctrine of equivalents.”).)
10
   To the extent that PLG argues that the Rules of Civil Procedure trump this precedent, it is wrong.
The Supreme Court has long held that “no rule of court can . . . abrogate or modify the substantive
law. This is true . . . of rules of practice by this court for inferior tribunals, as it is of those rules
which lower courts make for their own guidance under authority conferred.” Washington-Southern
Nav. Co. v. Baltimore & Philadelphia Steamboat Co., 263 U.S. 629, 635-66 (1924). The burden
of proof is a matter of substantive law. See Dir., Office of Workers’ Comp. Programs, Dep’t of
Labor v. Greenwich Collieries, 512 U.S. 267, 271 (1994) (“[T]he assignment of the burden of
proof is a rule of substantive law . . . . .”).
                                                   10
      Case 6:18-cv-00055-ADA Document 93-1 Filed 07/29/20 Page 12 of 13




Dated: July 28, 2020
                                          Respectfully Submitted,

                                          /s/ John M. Bustamante
                                          J. Scott Denko
                                          State Bar No. 00792457
                                          denko@dcllegal.com
                                          John M. Bustamante
                                          State Bar No. 24040618
                                          bustamante@dbiplaw.com
                                          Julian Alejandro Rios
                                          State Bar No. 24116971
                                          rios@dbiplaw.com
                                          DENKO & BUSTAMANTE LLP
                                          2905 San Gabriel Street, Suite 205
                                          Austin, Texas 78705
                                          Telephone: (512) 580-2420
                                          Facsimile: (737) 236-8343

                                          ATTORNEYS FOR PLAINTIFF
                                          RETROLED COMPONENTS, LLC AND
                                          THIRD PARTY DEFENDANT REECE
                                          SUPPLY COMPANY OF DALLAS




                                     11
       Case 6:18-cv-00055-ADA Document 93-1 Filed 07/29/20 Page 13 of 13




                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true a correct copy of the above and foregoing

document was filed with the clerk of Court via the CM/ECF system on July 28, 2020, which will

serve and notify all counsel of record.



Dated: July 28, 2020                              Respectfully submitted,

                                                  /s/ John M. Bustamante
                                                  John M. Bustamante




                                             12
